Citation Nr: 0429778	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  97-28 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.

2.  Entitlement to service connection for orthopedic 
disabilities of the right hip, claimed as secondary to 
service-connected left hip disabilities.

3.  Entitlement to service connection for orthopedic 
disabilities of both hands, claimed as secondary to service-
connected left hip disabilities.

4.  Entitlement to service connection for orthopedic 
disabilities of both knees, claimed as secondary to service-
connected left hip disabilities. 

5.  Entitlement to service connection for orthopedic 
disabilities of both ankles, claimed as secondary to service-
connected left hip disabilities.

6.  Entitlement to an increased evaluation for status-post 
traumatic fusion of the left sacroiliac joint, currently 
rated 20 percent disabling.

7.  Entitlement to an increased evaluation for residuals of a 
fracture of the left iliac crest with traumatic arthritis of 
the left hip, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in May 1996 and July 
1996 by the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's claims for service connection for a right hip 
disability and bilateral disabilities of the hands, knees and 
ankles (claimed as secondary to his service-connected left 
hip disabilities), and increased ratings for his service-
connected status-post traumatic fusion of the left sacroiliac 
joint (currently rated 20 percent disabling) and residuals of 
a fracture of the left iliac crest with traumatic arthritis 
of the left hip (currently rated 10 percent disabling).  Also 
on appeal is a denial of the veteran's application to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) for 
failure to submit new and material evidence.

The testimony presented by the veteran at a June 2004 VA 
Central Office hearing and his various written statements 
received during the course of this appeal indicate that the 
veteran is also claiming service connection for a 
gastrointestinal disability (claimed as secondary to 
medications prescribed for treatment of his service-connected 
disabilities).  The file indicates that the veteran was 
granted service connection for dysthymia as a nonservice-
connected disability aggravated by his service-connected 
disabilities, pursuant to Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran initiated, but failed to perfect a 
timely appeal of the initial 30 percent evaluation assigned 
for this disability, as well as the determination that the 
veteran's dysthymia was secondary to, and wholly the result 
of his service-connected disabilities.  However, it is clear 
from his statements associated with the record that he 
desires to pursue a claim for an increased evaluation for his 
service-connected dysthymia and to reopen his claim for 
dysthymia as secondary to, and wholly the result of his 
service-connected disabilities.  Additionally, the veteran 
has presented statements indicating that he desires to reopen 
his previously denied claim of service connection for 
residuals of a right wrist fracture (claimed as secondary to 
his service-connected left hip disabilities).  As these 
issues have either not been adjudicated or are not currently 
properly before the Board for appellate review, they are 
referred to the RO for appropriate action.

The issues of entitlement to service connection for a right 
hip disability and bilateral disabilities of the hands, knees 
and ankles, and increased ratings for his service-connected 
status-post traumatic fusion of the left sacroiliac joint and 
residuals of a fracture of the left iliac crest with 
traumatic arthritis of the left hip are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  In an RO rating decision dated in June 1992, the 
veteran's claim of entitlement to service connection for PTSD 
was denied on the merits.

2.  Additional evidence submitted to reopen the claim of 
entitlement to service connection for PTSD, when considered 
alone or together with all of the evidence, both old and new, 
is not so significant that it must be considered in order to 
fairly decide the merits of this previously denied claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is not new and material, and 
therefore, this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  
However, with respect to the veteran's application to reopen 
his previously denied claim for service connection for PTSD, 
the VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  As the 
appellant has not identified any records that are not already 
in the claims file that pertain to this issue, the Board 
finds that there is no additional duty to assist prior to the 
appellant's submission of new and material evidence.

Factual Background: Whether new and material evidence has 
been submitted to reopen a previously denied claim of 
entitlement to service connection for PTSD.

The history of the veteran's claim shows that he filed his 
original claim of entitlement to service connection for PTSD 
in January 1992.  In a June 1992 rating decision, the RO 
denied the claim on the merits and issued notice of the 
denial and the veteran's appellate rights in correspondence 
dated in July 1992.  The veteran did not file a timely appeal 
of this determination and the decision became final.  
Evidence reviewed by the RO in arriving at the denial 
included the veteran's service medical records and VA medical 
records dated from 1967 to 1992, which show pertinent 
psychiatric diagnoses related to depression and chronic 
polysubstance abuse, but no diagnosis of PTSD.  

The veteran submitted an application to reopen his claim for 
VA compensation for PTSD in June 1996.  Evidence submitted in 
association with this claim consisted of VA, Social Security 
Administration (SSA) and private medical records for the 
period of 1992 to 2003, showing psychiatric treatment for 
recurring problems related to dysthymia, depression and a 
history of polysubstance abuse.  The reports and treatment 
notes show no definitive diagnosis of PTSD.  Included in the 
aforementioned evidence is the report of a September 2000 VA 
psychiatric examination that was specifically conducted to 
determine whether or not the veteran had a diagnosis of PTSD.  
The report shows that the reviewing psychiatrist's opinion 
was that the veteran did not meet the criteria for PTSD.  The 
evidence also includes the veteran's oral testimony, 
presented to the Board at a June 2003 VA Central Office 
hearing, in which he expressed his belief that he suffered 
from PTSD related to traumatic memories of a motor vehicle 
accident in service.

Analysis

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  

The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted to VA which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of "new and material" evidence has been 
changed, but the new definition applies only to claims filed 
on or after August 29, 2001.  See 38 C.F.R. § 3.156 (2003); 
see also 66 Fed. Reg. 45620 (2001).  The current appeal stems 
from a claim to reopen the issue of entitlement to service 
connection for PTSD that was received in June 1996.  The 
evidence of record has been reviewed in conjunction with the 
version of 38 C.F.R. § 3.156(a) as it existed prior to August 
29, 2001, and a finding is made that new and material 
evidence has not been received since the June 1992 RO 
decision which is sufficient to reopen the previously denied 
claim of service connection for PTSD.  

VA, SSA and private medical records received since the final 
RO decision of June 1992 cover the period from 1992 to 2003 
and do not establish that the veteran has a current diagnosis 
of PTSD.  The records show that the veteran has been treated 
for dysthymia and is, in fact, now receiving VA compensation 
for dysthymia on the basis of aggravation of this nonservice-
connected psychiatric disability by his service-connected 
disabilities, pursuant to the United States Court of Appeals 
for Veterans Claims' holding in the case of Allen v. Brown, 
7 Vet. App. 439 (1995).  However, there is no diagnosis of 
PTSD shown in the evidence submitted that would provide a 
basis to reopen the claim for service connection for this 
specific psychiatric disability.  

Similarly, the veteran's contention that he, in fact, has a 
current diagnosis of PTSD is merely a reiteration of 
essentially the same argument that was previously addressed 
by the RO in its decision of June 1992.

In view of the aforementioned discussion, the Board concludes 
that the evidence submitted in conjunction with the 
appellant's June 1996 application to reopen his claim of 
entitlement to service connection for PTSD is cumulative or 
redundant, and by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of this 
previously denied claim.  38 C.F.R. § 3.156(a) (2001).  
Accordingly, the issue of entitlement to service connection 
for PTSD is not reopened and the veteran's appeal must be 
denied.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for PTSD is denied.


REMAND

A significant and pertinent change in the law had taken place 
which directly impacts the handling of this case with regards 
to the issues of entitlement to increased ratings for status-
post traumatic fusion of the left sacroiliac joint and 
residuals of a fracture of the left iliac crest with 
traumatic arthritis of the left hip; specifically, the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Among other things, this law imposes a 
significant duty to assist the appellant with their claim and 
to provide them notice of evidence needed to support the 
claim.  VA adopted regulations to implement the VCAA.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the veteran's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  With respect to this duty to 
assist the claimant in obtaining evidence, the Court has held 
that the VCAA requires that VA notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require VA to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA). 

Review of the record reveals that although the RO complied 
with the notice requirements of the VCAA with respect to the 
claims of entitlement to service connection for a right hip 
disability and bilateral disabilities of the hands, knees and 
ankles, throughout the course of this appeal, the veteran has 
never been provided the notice required by the VCAA with 
respect to his claims for an increased evaluation for his 
service-connected status-post traumatic fusion of the left 
sacroiliac joint and residuals of a fracture of the left 
iliac crest with traumatic arthritis of the left hip.  This 
must be done.  

In addition to remanding the increased rating issues for 
compliance with the notice requirements of the VCAA, the 
Board notes that the veteran had indicated that there are 
outstanding VA medical records pertinent to these issues.  
Specifically, the veteran has indicated that he underwent X-
ray and MRI examinations of his lower back in 2004 at the 
Hampton, Virginia, VA Medical Center.  These records should 
therefore be obtained and associated with the record.  (See 
Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990): VA's 
statutory duty to assist a claimant in developing facts 
pertinent to his claim encompasses searching for records in 
VA's possession.)  

The Board also notes that there have been changes to the 
criteria contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5294, of the rating schedule that pertains to the issue of 
entitlement to an increase rating for status post traumatic 
fusion of the left sacroiliac crest; these changes were 
implemented on September 26, 2003.  However, the report of 
his most recent VA examination of record, dated in February 
2001, does not include findings stated in terms that are 
consistent with the current revised rating criteria.  To 
evaluate the case properly, it is essential to have current 
medical findings that relate to the specific criteria in the 
applicable diagnostic codes.  Massey v. Brown, 7 Vet. App. 
204 (1994).  

Furthermore, the veteran's status post traumatic fusion of 
the left sacroiliac crest has not yet been rated under the 
most recent revisions of the rating code by the agency of 
original jurisdiction.  As the most recent Supplemental 
Statement of the Case, dated in March 2003, does not address 
the increased rating issue through the prism of the amended 
rating code, this matter must be remanded and addressed in 
the first instance by the agency of original jurisdiction.  
This action is to protect the veteran's right to appellate 
due process.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran contends at his June 2004 hearing before the 
Board that his service-connected status-post traumatic fusion 
of the left sacroiliac joint and residuals of a fracture of 
the left iliac crest with traumatic arthritis of the left hip 
have worsened.  Because the most recent VA examination 
addressing these disabilities was conducted over three years 
ago in February 2001, this is further justification for a 
scheduling the veteran for a new medical examination.  (See 
Weggenmann v. Brown, 5 Vet. App. 281 (1993):  When a veteran 
claims that his disability is worse than when originally 
rated, and the available evidence is too old for an adequate 
evaluation of his current condition, VA's duty to assist 
includes providing a new medical examination.)

The Board's review of the claims file shows that further 
evidentiary development is necessary before it can adjudicate 
the veteran's claims of entitlement to service connection for 
orthopedic disabilities of the right hip, both hands, both 
knees and both ankles.  Specifically, a VA medical 
examination is required in order to determine his current 
diagnoses as they pertain to his right hip, hands, knees and 
ankles, and to obtain a nexus opinion addressing the question 
of whether or not these diagnoses are etiologically related 
to his period of active duty or to his  service-connected 
disabilities.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

Accordingly, this case is remanded for the following actions:

1.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed with 
respect to the issues of entitlement to 
increased evaluations for status-post 
traumatic fusion of the left sacroiliac 
joint and residuals of a fracture of the 
left iliac crest with traumatic arthritis 
of the left hip.  The notification 
requirements and development procedures 
set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with 
and satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
complaints relating to his hands, low 
back, hips, knees and ankles during the 
previous year.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
RO should obtain all outstanding VA 
treatment reports.  These reports should 
include, but are not limited to, MRI and 
X-ray studies pertaining to his low back 
that were reportedly conducted in 2004 at 
the Hampton, Virginia, VA Medical Center.

All information that is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

4.  The RO should arrange for medical 
examinations of the veteran by the 
appropriate specialists for the purpose 
of ascertaining whether there exists a 
causal relationship between his service-
connected left hip disabilities (i.e., 
the status-post traumatic fusion of the 
left sacroiliac joint and the residuals 
of a fracture of the left iliac crest 
with traumatic arthritis of the left hip) 
and any right hip  and/or hand, knee and 
ankle disorders found on examination.

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner(s) prior 
and pursuant to conduction and 
completion of the examination(s).  

The examiner(s) must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examination(s).  
Any further indicated special studies 
must be conducted.  It is requested that 
the examiner(s) address the following 
medical question:

Is it at least as likely as not 
that any disorder(s) of the right 
hip, hands, knees, and ankles found 
on examination is/are causally 
related to the service-connected 
status-post traumatic fusion of the 
left sacroiliac joint and/or the 
residuals of a fracture of the left 
iliac crest with traumatic 
arthritis of the left hip?

5.  The RO should arrange for medical 
examinations of the veteran by the 
appropriate specialists for the purpose 
of ascertaining the degree of impairment 
imposed upon him by his service-connected 
status-post traumatic fusion of the left 
sacroiliac joint.  

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), copies of 
the previous and amended criteria for 
rating spine disabilities under 
38 C.F.R. § 4.71a (as implemented on 
September 26, 2003), and a separate copy 
of this remand must be made available to 
and reviewed by the examiner(s) prior 
and pursuant to the examination(s).  

The examiner(s) must annotate the 
examination report(s) that the claims 
file was, in fact, made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

It is requested that the examiner 
address the previous and revised 
criteria for rating disabilities of the 
lumbosacral spine, as well as the 
following medical issues:

(a.)  State, in degrees, the exact 
forward flexion of the veteran's 
thoracolumbar spine.

(b.)  State, in degrees, the combined 
range of motion of the thoracolumbar 
spine.  (The combined range of motion 
refers to the sum of the range of 
motion in degrees on all axis of 
movement: forward flexion, extension, 
left and right lateral flexion, and 
left and right rotation.)

(c.)  State whether the back 
disability results in muscle spasm or 
guarding severe enough to result in 
an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

(d.)  State whether the veteran has 
ankylosis of the entire thoracolumbar 
spine.

(e.)  If the response to item (d.), 
above, is yes, answer the following 
questions:
[1]  Is the thoracolumbar spine 
fixed in flexion or extension?

[2]  Does the ankylosis result in 
one or more of the following: 
difficulty walking because of a 
limited line of vision; breathing 
limited to diaphragmatic 
respiration; gastrointestinal 
symptoms due to pressure of the 
costal margin on the abdomen; 
dyspnea or dysphagia; 
atlantoaxial subluxation or 
dislocation; or neurologic 
symptoms due to nerve root 
stretching?

(f.)  Does the service-connected 
status-post traumatic fusion of the 
left sacroiliac joint involve only the 
nerves, or does it also involve the 
muscles and joint structure?

(g.)  Does the service-connected 
status-post traumatic fusion of the 
left sacroiliac joint cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations on the ability of 
the appellant to perform average 
employment in a civil occupation?  

If the severity of these 
manifestations cannot be quantified, 
the examiner should so indicate.

(h.)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected status-post traumatic fusion 
of the left sacroiliac joint, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the status-post 
traumatic fusion of the left 
sacroiliac joint, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected status-post traumatic fusion 
of the left sacroiliac joint.

(i.)  The examiner is also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected status-post 
traumatic fusion of the left 
sacroiliac joint, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) 
creates functional impairment that may 
be dissociated from the impairment 
caused by the service-connected 
status-post traumatic fusion of the 
left sacroiliac joint.  If the 
functional impairment created by the 
nonservice-connected problem(s) cannot 
be dissociated, the examiner should so 
indicate.

(j.)  The examiner should address the 
question of whether there are 
incapacitating episodes of elevated 
symptomatology associated with the 
veteran's service-connected status-
post traumatic fusion of the left 
sacroiliac joint and, if so, the 
examiner should make the following 
determinations: 

[1]  Is the veteran's status-post 
traumatic fusion of the left 
sacroiliac joint manifested by 
incapacitating episodes having a 
total duration of at least one 
week but less than 2 weeks during 
the previous 12 months?

[2]  Is the veteran's status-post 
traumatic fusion of the left 
sacroiliac joint manifested by 
incapacitating episodes having a 
total duration of at least 2 
weeks but less than 4 weeks 
during the previous 12 months?

[3]  Is the veteran's status-post 
traumatic fusion of the left 
sacroiliac joint manifested by 
incapacitating episodes having a 
total duration of at least 4 
weeks but less than 6 weeks 
during the previous 12 months?

[4]  Is the veteran's status-post 
traumatic fusion of the left 
sacroiliac joint manifested by 
incapacitating episodes having a 
total duration of at least 6 
weeks during the previous 12 
months?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the 38 C.F.R. 
§ 4.40, 4.45, 4.59, and the previous and 
amended criteria for rating disabilities 
of the lumbosacral spine pursuant to 
38 C.F.R. § 4.71a.

6.  The RO should arrange for medical 
examinations of the veteran by the 
appropriate specialist(s) for the purpose 
of ascertaining the degree of impairment 
imposed upon him by his service-connected 
residuals of a fracture of the left iliac 
crest with traumatic arthritis of the 
left hip.  The disability is currently 
rated 10 percent based on a finding of 
arthritis on X-ray examination with pain 
on motion but no compensable degree of 
limitation of motion.  The examiner(s) 
should conduct those tests deemed 
appropriate to determine the degree of 
limitation of motion, including 
limitation due to pain, present in the 
veteran's left hip due to arthritis.  

The examiner(s) should address the 
question of whether or not the residuals 
of a fracture of the left iliac crest 
with traumatic arthritis of the left hip 
cause weakened movement, excess 
fatigability, and incoordination of this 
joint, and if so, can the examiners 
comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the requested 
examination reports and required medical 
opinions should be reviewed to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

8.  The RO should readjudicate the 
veteran's claims for service connection 
for an orthopedic disability of his right 
hip, bilateral orthopedic disabilities of 
his hands, knees and ankles, and 
increased ratings for his service-
connected status-post traumatic fusion of 
the left sacroiliac joint (currently 
rated 20 percent disabling) and residuals 
of a fracture of the left iliac crest 
with traumatic arthritis of the left hip 
(currently rated 10 percent disabling).  
If any benefit on appeal remains denied, 
a Supplemental Statement of the Case 
should be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



